EXHIBIT 10.1

March 3, 2008

Rene G. Aiu
3352 Ocean Drive
Channel Islands, CA 93035

Dear Rene:

We are pleased to offer you the position of Chief Executive Officer of
ValueVision Media! We look forward to your partnership and leadership of our
company in the delivery of results that meet or exceed our shareholder’s
expectations.

To follow is confirmation of your offer:

     
Position Title
 
  President & Chief Executive Officer
 
Board Membership
 
  Member of the Board of Directors while serving as CEO
 
Start Date
 
  March 3rd, 2008
 
Reports To
 
  Board of Directors — ValueVision Media, Inc.
 
Annualized Base Salary
 
 
$600,000                                                                             
 
Annual Cash Incentive
 
 
 
  Your incentive opportunity at the target performance level(s) will be 75% of
your
base salary with the opportunity to achieve up to 150% of your base salary (200%
of
target) if company financial performance meets or exceeds the maximum award
level
goal(s). The annual incentive plan financial goal(s) are established annually
and
approved by the Board of Directors. Any payments made under this plan to Company
Officers are made at the discretion of the Board of Directors, subject to the
terms
of the approved plan. Your actual incentive payment for FY2008 will be pro-rated
based on your hire date. A portion of your FY2008 incentive payment will be
guaranteed at a minimum value of $300,000 with $150,000 paid upon hire and the
balance paid within 90 days of the end of the fiscal year. The FY2008 balance
payable following the end of the year will be the greater of 1) $300,000 less
$150,000 or 2) the actual incentive earned less $150,000.
 
Long Term Incentive
  Subject to the terms and conditions applicable to options granted under the
Company’s Omnibus Stock Plan, applicable stock option agreement, and upon
approval
of the Company’s Board of Directors you will be granted an option to purchase
750,000 shares of the Company’s common stock at a price per share equal to the
closing fair market value per share as of your date of hire. Your option to
purchase Company shares will vest in 1/3 increments upon each anniversary of
your
employment start date (vests over 3 years) and exercisable for 10 years from the
date of grant. You will also receive an additional grant of an option to
purchase
200,000 shares of the Company’s common stock at a price per share equal to the
closing fair market value per share on the date of grant, which grant will be
made
at the first Board of Directors meeting following the first anniversary of your
start date with the Company, but in no event later than April 30, 2009, so long
as
you remain the CEO at such time. Beginning in 2010, you will be eligible for
consideration for additional periodic long term incentive grants determined
based on
a combination of competitive practice benchmarking, company performance and your
personal performance, in the discretion of and as determined by the Board of
Directors.
 
Insurance & Benefits
  You will be eligible for the Company’s standard benefit package. Eligibility
and
benefits are governed by the terms of each respective plan, which the Company
may
change or terminate at any time.
 
Vacation
  You will accrue 4 weeks of paid time off annually
 
Severance Eligibility
  In the event your employment is terminated without Cause or you resign from
employment for Good Reason (as defined in Exhibit A), you would be eligible for
the
greater of a) the severance pay and other transition benefits as defined in the
Company’s severance guidelines in effect at the time of your termination or b)
24
months of target cash compensation (monthly target cash compensation = 1/12 base
salary + 1/12 of the annual target incentive opportunity which is 75% of your
base
salary) as of the date of your termination. In the event of your termination
without Cause or resignation for Good Reason within twelve months following a
Change
of Control of the Company as defined in Exhibit A, in addition to payments set
forth
above and otherwise due under any stock agreement, severance program,
guidelines,
policy, or agreement, the Company shall pay or make available to you a pro-rata
portion of your target bonus opportunity amount for the fiscal year in which the
removal or resignation occurs. As defined in Exhibit A, any tax liability
imposed
upon or incurred including tax liability relating to Section 280G, Section 4999
or
Section 409A of the Internal Revenue Code shall be solely your responsibility.
The
Company agrees to cooperate with you and to reasonably modify any such payment
terms
in order to minimize any taxes due under the aforementioned sections of the
Code.
All transition and severance pay or benefits are conditional upon your execution
of
an effective agreement substantially in the form annexed hereto that complies
with
applicable laws in which you release the Company and all related parties from
any
and all claims against them.

In addition, the Company will provide you with an additional payment of $50,000
net after applicable taxes for the purpose of covering additional transitional
expenses, in addition to the regular relocation expenses. It is understood and
agreed that in connection with accepting this offer you will relocate to the
greater Minneapolis/St. Paul area of Minnesota sometime during 2008.

As with all ValueVision employment offers, this offer is conditional upon
criminal background check and employment verification. We also require
non-compete, confidentiality and inventions agreements be executed by you upon
employment. For the purposes of federal immigration law, you will be required to
provide documentary evidence of your identity and eligibility for employment in
the United States. Should you have any questions, please feel free to contact me
at 952-943-6143. Thank you for treating the terms of your employment offer with
Value Vision Media confidentially.

Rene, we are excited to have you join our team and are confident that you have
the skills and experience to effectively lead our organization.  

Sincerely,

/s/ John Buck

John Buck
Interim CEO & Chairman of the Board
Value Vision Media, Inc.




1

Renee Aiu Offer Letter Dated March 3, 2008

Exhibit A

Definitions:



  A.   Termination For Cause (not severance eligible): The Company may terminate
Executive’s employment immediately for Cause. Cause shall mean: (i) a material
act which results in, or is intended to result in, Executive’s personal
enrichment at the expense of the Company, including theft or embezzlement;
(ii) public conduct by Executive materially detrimental to the reputation of the
Company; (iii) material willful violation by Executive of any Company policy,
regulation or practice known to the Executive, including but not limited to the
Executive’s willful or grossly negligent failure to adequately perform the
duties of his or her position to the material detriment of the Company;
(iv) conviction of, or a plea of guilty or no contest to, a felony;
(v) Executive’s Disability (as defined below); or (vi) Executive’s death.
Disability shall mean that the Executive (vii) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death within 12 months or
can be expected to last for a continuous period of not less than 12 months;
(viii) by reason of any medically determinable physical or mental impairment
which can be expected to result in death within 12 months or can be expected to
last for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (ix) has been
determined to be totally disabled by the Social Security Administration.
Disability under subsections (vii) and (viii) shall be determined by a physician
selected by the Company. Executive shall cooperate with the Company, including
making Executive reasonably available for examination by physicians at the
Company’s request and at the Company’s expense to determine whether or not
Executive has a Disability.



  B.   Benefit Eligibility. Executive will be eligible to receive severance pay
in the amounts specified in the Offer Letter if the Executive:



  i.   Is terminated Without Cause, including, without limitation, due to
position elimination, reduction in workforce, reorganization, consolidation or
Resigns for Good Reason in the event that:



  a.   The Executive is impacted by a mandatory relocation of the Executive’s
principal place of employment to a location more than 50 miles from Executive’s
current office location



  b.   The Company reduces the Executive’s total compensation opportunity
(excluding equity) (unless part of an across-the-board compensation opportunity
or benefit plan reduction applicable on a similar basis to all other senior
executive officers of the Company and, in that event, provided that such
reduction does not exceed 5% of Executive’s total compensation opportunity)



  c.   The Company materially breaches its obligations to pay the Executive,
unless the failure to pay is a result of a good faith dispute between the
Company and the Executive



  d.   The Company substantially diminishes the duties, responsibilities or
title of the Executive such that the position held is no longer the chief
executive officer



  e.   The Company alters the Executive’s reporting relationship, currently the
Board of Directors of the Company



  ii.   Continues to satisfactorily perform job duties as assigned and continues
in employment through the date established by ValueVision Media, Inc. as the
Executive’s last day of employment



  iii.   Provides the Company written notice (in the case of a Good Reason
resignation) that details the reason that Good Reason exists. The Company shall
have thirty (30) days following receipt of this notice to correct the
occurrence. Only if the company fails to correct the occurrence does Good Reason
exist.



  iv.   Returns to the Company, no later than the last day of employment, all
ValueVision Media, Inc. property in the Executive’s possession; and



  v.   Signs an effective agreement, substantially in the form annexed hereto,
that complies with applicable laws in which the Executive releases ValueVision
Media, Inc. and all related parties from any and all claims against them.
Payment of severance will be made on the next regularly scheduled pay date after
the applicable rescission period expires, unless the provisions of any
applicable section(s) of the tax code would otherwise indicate.



  vi.   Complies with the terms of any non-compete, confidentiality, invention
or other written agreements



  C.   Change in Control. “Change in Control” means any of the following:



  (i)   the acquisition by any individual, entity or group (within the meaning
of the Securities Exchange Act of 1934 (“Exchange Act”) Sections 13(d)(3) or
14(d)(2)) of beneficial ownership (within the meaning of Exchange Act Rule
13d-3) of (a) more than 50% of the then-outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (b) 30% or more of the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of the Board (the Outstanding Company
Voting Securities); notwithstanding the above, the following acquisitions will
not constitute a Change in Control: (A) any acquisition of common stock or
voting securities of the Company directly from the Company, (B) any acquisition
of common stock or voting securities of the Company by the Company or any of its
wholly owned subsidiaries, (C) any acquisition of common stock or voting
securities of the Company by any employee benefit plan (or related trust)
sponsored or maintained by the company or any of its subsidiaries, or (D) any
acquisition by any corporation with respect to which immediately following such
acquisition, more than 70% of, respectively, the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately before such acquisition in substantially
the same proportions as was their ownership, immediately before such
acquisition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be.



  (ii)   Individuals who, as of a date within the 12 months preceding the date
that it is determined whether a Change in Control has occurred, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board. However, any individual who becomes a director of the
Board whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered a member of the Incumbent Board.



  (iii)   A reorganization, merger, consolidation or statutory exchange of
Outstanding Company Voting Securities, unless immediately following such
reorganization, merger, consolidation or exchange, all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding company Common Stock and Outstanding Company Voting Securities
immediately before such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than 70% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger, consolidation or exchange in substantially the same
proportions as was their ownership, immediately before such reorganization,
merger, consolidation or exchange, of the Outstanding Company Voting Securities



  (iv)   A reorganization, merger, consolidation or statutory exchange of
Outstanding Company Common Stock, unless immediately following such
reorganization, merger, consolidation or exchange, all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock immediately before such reorganization, merger
consolidation or exchange beneficially own, directly or indirectly more than 50%
of the then outstanding shares of common stock of the corporation resulting from
such reorganization, merger, consolidation, or exchange in substantially the
same proportion as was their ownership immediately before such reorganization,
merger, consolidation or exchange of the Outstanding Company Common Stock.



  (v)   The sale or other disposition of all or substantially all of the assets
of the Company, other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 50% of, respectively, the
then-outstanding shares of common stock of such corporation or the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately
before such sale or other disposition in substantially the same proportion as
was their ownership, immediately before such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.



  (vi)   Notwithstanding the above, a Change of Control shall not be deemed to
occur with respect to Executive if the acquisition of the interests referred to
above is by a group, acting in concert, that includes the Executive or if at
least 30% of the then-Outstanding Common Stock or Outstanding Company Voting
Securities of the surviving corporation or other entity acquiring all or
substantially all of the assets of the Company is beneficially owned, directly
or indirectly, immediately thereafter by a group, acting in concert, that
includes Executive.



  (vii)   In no event shall a Change of Control be deemed to have occurred if it
does not constitute a Change in Control under Section 409A of the Internal
Revenue Code and guidance issued thereunder.

D. Notwithstanding any other provision of this Exhibit A to the contrary, if any
of the payments or benefits received or to be received by Executive (whether
pursuant to the terms of Offer Letter or any other plan, arrangement or
agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
will be subject to the excise tax under Code Section 4999 (“Excise Tax”), the
following provisions shall apply:

(i) If the Total Payments, reduced by the sum of (a) the Excise Tax and (b) the
total of the Federal, state, and local income and employment taxes payable by
Executive on the amount of the Total Payments which are in excess of the
Threshold Amount, are greater than or equal to the Threshold Amount, Executive
shall be entitled to the full benefits payable under this Agreement.

(ii) If the Threshold Amount is less than (a) the Total Payments, but greater
than (b) the Total Payments reduced by the sum of (1) the Excise Tax and (2) the
total of the Federal, state and local income and employment taxes on the amount
of the Total Payments which are in excess of the Threshold Amount, then the
benefits payable under this Agreement shall be reduced (but not below zero) to
the extent necessary so that the maximum Total Payments shall not exceed the
Threshold Amount. To the extent that there is more than one method of reducing
the payments or benefits to bring them within the Threshold Amount, Executive
shall determine which method shall be followed; provided that if Executive fails
to make such determination within fifteen (15) days after the Company has sent
Executive written notice of the need for such reduction, the Company may
determine the amount of such reduction in its sole discretion.

“Threshold Amount” shall mean three times Executive’s “base amount” within the
meaning of Code Section 280G(b)(3), less one dollar ($1.00).

The determination as to which of subsections (i) or (ii) above shall apply to
Executive shall be made by a nationally recognized accounting firm selected by
the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or Executive. For purposes of determining
which of subsections (i) or (ii) above shall apply, Executive shall be deemed to
pay Federal income taxes at the highest marginal rate of Federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Date of Termination, net of the maximum reduction in Federal income taxes which
could be obtained from deduction of such state and local taxes. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.



  E.   If Executive shall be a specified employee, as defined in Code
Section 409A and guidance issued thereunder as of the date of separation from
service, then the maximum amount that can be paid to Executive during the first
six months following the separation from service is the least of the following
amount: (i) the amount otherwise required under the Agreement to be paid during
such six month period; (ii) twice the annualized base salary of Executive as of
the last day of the year immediately preceding the separation from service;
(iii) twice the compensation limit for the year in which the separation from
service occurs under Section 401(a)(17) of the Code; or (iv) the maximum amount
permitted to be paid under Section 409A(a)(2)(B)(i) of the Code during such six
month period. Any amounts not otherwise permitted to be paid during the six
month period shall be paid in a lump sum without interest on the first day of
the month following the six month anniversary of the date of the separation from
service.



  F.   For purposes of the Offer Letter and this Exhibit A, “termination of
employment,” “severance from employment,” “separation from employment,” and
similar terms shall mean a separation from service under Code Section 409A and
guidance issued thereunder.

2





Renee Aiu Offer Letter Dated March 3, 2008

Form of Mutual Waiver and Release

The Company recommends that you consult an attorney before signing this Mutual
Waiver and Release

MUTUAL WAIVER AND RELEASE

THIS MUTUAL WAIVER AND RELEASE (this “Waiver and Release”) is entered into by
and between ValueVision Media, Inc., a Minnesota corporation (the “Company”) and
     (the “Employee”). The Company and the Employee hereby agree knowingly and
voluntarily as follows:

In consideration of the mutual release given below and of the payments and
benefits pursuant to the Severance Agreement (the “Benefits”), which Employee
acknowledges are consideration for this Waiver and Release to which the Employee
would not otherwise be entitled and are in lieu of any rights or claims that the
Employee may have with respect to separation or severance benefits or other
remuneration from the Company or its affiliates; and after the opportunity to
consult legal counsel; the Employee hereby for him or herself, and his or her
heirs, agents, executors, successors, assigns and administrators (collectively,
“Related Parties”), forever releases, remises, and discharges, in all their
capacities, the Company and all of its affiliates or subsidiaries, and any of
their present or former directors, employees, fiduciaries, representatives,
officers and agents, successors and assigns (collectively, the “Releasees”)
individually and in their official capacities, of and from all covenants,
obligations, liabilities and agreements, and forever waives all claims, rights
and causes of action whatsoever, in law or in equity, whether known or unknown,
asserted or unasserted, suspected or unsuspected, that the Employee or any
Related Parties ever had, may have in the future or have now; including, without
limitation, any claims, rights and causes of action under United States federal,
state or local law, regulation or decision, and the national or local law
(statutory or decisional) of any foreign country, including, without limitation,
those under the Age Discrimination in Employment Act, as amended 29 U.S.C. §§621
et. seq., the Older Workers Benefit Protection Act, 29 U.S.C. §626 (f)(1), Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, 42 U.S.C. §§12101-12213, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Family and Medical Leave Act of
1993, the Fair Labor Standards Act, the Minnesota Human Rights Act, and any
other similar or related law, regulation or decision relating to or dealing with
discrimination including, without limitation, any claims, rights or causes of
action for punitive damages, attorney’s fees, expenses and costs of litigation.
Notwithstanding the foregoing, the Employee and Related Parties do not release
or waive any right or claim (i) the Employee and Related Parties may have for
non-payment of the Benefits, other than payments of any severance benefits or

pursuant to any written stock option agreement or restricted stock agreement
between the Company and the Employee that are superseded by the terms of the
Severance Agreement; (ii) under ERISA to obtain post-employment payments and
benefits under any employee benefit plan (as defined in ERISA); (iii) for
indemnification under any agreement with or policy of the Company or its
affiliates relating to indemnification of directors or officers or under any
provision of the Company’s articles or by-laws relating to indemnification of
directors or officers; (iv) under any policy of directors’ or officers’
liability insurance; (v) the Employer may have under the Executive Separation
Agreement; (vi) that arises against the Company after the date of this Waiver
and Release; and (vi) to obtain contribution as permitted by law in the event of
entry of judgment against the Employee and the Company as a result of any act or
failure to act for which the Employee and the Company are jointly liable.

In consideration for the Employee’s release and waiver of claims herein and
other good and valuable consideration, the Company, on behalf of itself and the
Releasees, forever releases, remises and discharges, in all their capacities,
the Employee and the Related Parties, individually and in their official
capacities, of and from all covenants, obligations, liabilities and agreements,
and forever waives all claims, rights and causes of action whatsoever, in law or
in equity, whether known or unknown, asserted or unasserted, suspected or
unsuspected, that the Company or any of the Releasees ever had, may have in the
future or have now; including, without limitation, any claims, rights and causes
of action under United States federal, state or local law, regulation or
decision, and the national or local law (statutory or decisional) of any foreign
country. Notwithstanding the foregoing, the Company and the Releasees do not
release or waive (i) any right or claim that arises against the Employee from
facts or events occurring after the date of this Waiver and Release, (ii) any
claim against the Employee based on intentional misconduct, fraud,
misappropriation or gross neglect that the Company has no knowledge of on the
date of this Waiver and Release, or (iii) any right the Company and the
Releasees may have to seek contribution as permitted by law in the event of
entry of judgment against the Employee and the Company as a result of any act or
failure to act for which the Employee and the Company are jointly liable,
provided that nothing herein shall be deemed to modify or otherwise affect
Employee’s entitlement to indemnification under any liability policy carried by
the Company insuring its officers and directors.

The Employee acknowledges that the Release includes all claims the Employee is
legally permitted to release and as such does not preclude the Employee from
filing a charge of discrimination with the state Department of Human Rights or
the federal Equal Employment Opportunity Commission although the Employee may
not be able to recover any damages if the Employee files such a charge. This
Waiver and Release includes but is not limited to all claims relating to the
Employee’s employment and separation from employment.

The Employee and the Company understand and agree that the payments by the
Company to the Employee and the signing of this Waiver and Release by the
Employee and the Company do not in any way indicate that the Employee or the
Company has any viable claims against the other or that the Employee or the
Company admits any liability whatsoever to the other under such claims. This
agreement contains a release of certain legal rights which Employee may have
under the Age Discrimination in Employment Act and the Minnesota Human Rights
Act. The Employee affirms that, prior to the execution of this Waiver and
Release, the Company has advised him or her to consult with an attorney of the
Employee’s choice concerning the terms and conditions set forth herein, that the
Employee has had an opportunity to ask any questions he or she might have about
this Wavier and Release, and that the Employee has twenty-one (21) days
following the Employee’s signing of this Waiver and Release to consider this
Waiver and Release and its consequences and to revoke and cancel the terms and
conditions contained herein, and the terms and conditions of this Waiver and
Release shall not become effective or enforceable until such revocation period
has expired. The Employee acknowledges that the Benefits will not be paid or
provided, and the Company’s release above will not be effective, if he or she
revokes this Waiver and Release.

After the Employee has accepted this agreement by signing it, he or she may
revoke his or her acceptance for a period of fifteen (15) days after the date he
or she signed this agreement. This agreement will not be effective, and
severance payments will not be made, until this fifteen (15) day revocation
period has expired. If the Employee wishes to revoke his or her acceptance of
this agreement, he or she must notify the Company in writing within the fifteen
(15) day revocation period. Such notice must be delivered to the Company in
person or mailed by certified mail, return receipt requested, to: General
Counsel ShopNBC / ValueVision Media, Inc., 6740 Shady Oak Road, Eden Prairie, MN
55344 If the Employee fails to properly deliver or mail such written revocation
as instructed, the revocation will not be effective.

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Release
this      th day of      ,      .

By                                             

 .                                                   

VALUEVISION MEDIA, INC.

By:                                        

Name:                                   

Its:                                        

3